DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19305364.2 filed on 03/22/2019.
Response to Amendment
This office action is in response to the amendments submitted on 03/31/2022. It is a final action based on further search and consideration and based on the provided arguments. Wherein claims 16,27,30 are amended and examined. Claims 1-15 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL. —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16 and 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended Claim 16 recites – “the method further comprising calibrating the fatigue indicator so that fatigue detected by the fatigue indicator at the protected area correlates to the local maximum fatigue”
According to page 2-3 starting from   last paragraph in specification – “According to one embodiment, the at least one fatigue indicator is/are calibrated so that they are sensitive to the fatigue undergone on the at least one specific location, optionally, the at least specific location is/are locations, called hot spot, wherein the fatigue undergone corresponds to a local maximum. According to one embodiment, the at least one fatigue indicator is/are positioned away from the at least one specific location.”
As mentioned above the calibration is done such a way that it is sensitive to the fatigue undergone. Whereas the amended claim recites a “correlation”. What is this correlation or how it is related or not are not explained in the specification. 
Thus, it is rejected based on 112(a).
Independent claim 30 is rejected for similar reason.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18–22, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over by Dengfeng et al. (CN 108590918A), (hereinafter Dengfeng)  in view of Beisel (CA 2995687) (hereinafter Beisel)  and further in view of  Archer (US 4502337) (hereinafter Archer).
Regarding Claim 16 Dengfeng teaches a method for detecting a fatigue undergone on at least one specific location of a hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery This application is a 371 of PCT/JP2018/038719 10/17/2018, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”), where  the fatigue is a local maximum at the specific location (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond), comprising remotely querying at least one fatigue indicator via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator) was collected by wireless remote start and stop strain (i.e. remotely queried)”), fatigue detected by the fatigue indicator at the area correlates to the local maximum fatigue (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond).
	Dengfeng is silent with regards to wherein the fatigue indicator is located on a protected area of the hydraulic unit that is spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit and is isolated from the local maximum fatigue, the method further comprising calibrating the fatigue indicator 
	Beisel teaches wherein the fatigue indicator is located on a protected area of the hydraulic unit that is spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit (Abstract, Fig 2. “Strain sensor 204” reads on fatigue indicator which is separate from fluid and in a protective area. According to Fig the strain gauge is spaced from specific location of pump and fluid) and is isolated from the local maximum fatigue (Para [0015], “the strain gauge may be positioned on the external (i.e. isolated) surface of the pressure pump”. Also based on Para [0032], “The discontinuities may be present when the strain signal 500 shows a sudden increase (i.e. maximum fatigue) or decrease in value corresponding to the actuation of the valves 116, 118.”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel into the fatigue measurement system of Dengfeng since this is applied to a fatigue measurement system. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth (Beisel, Abstract, Fig 2). 
	The combination of Beisel and Dengfeng is silent with regards to the method further comprising calibrating the fatigue indicator 
	        Archer teaches wherein the fatigue indicator is calibrated (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated as taught by Archer into the fatigue measurement system of Dengfeng since this is applied to fatigue indicator. Therefore, this technique fatigue indicator calibration would facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement (Archer, Col 2, line 8-15).

Regarding Claim 18, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
Dengfeng further teaches wherein the fatigue indicator is positioned away from the specific location (Fig 2 (b), 7 and 8 are fatigue indicator, Page 10, section 3.2.2, line 8-10, “When the blade is close to the lower ring, the measuring point (SG7, SG8) is tensile stress at the front side (SG7), which increases with the increase of load, and the back surface (SG8) is compressive stress, which decreases with the increase of load.” When point 1 and 3 in Fig 2(a) are fault indicator SG1 and SG3 at specific location then SG7 and SG8 are the fatigue indicator positioned away from the specific location.).

Regarding Claim 19, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
Dengfeng is silent with regards to wherein the protected area a dry surface of the hydraulic unit.
          Beisel further teaches wherein the protected area is a dry surface of the hydraulic unit (Abstract, Fig 2 shows strain sensor is in a protected chamber 200 and away from fluid 104 i.e. dry).
        Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel into the fatigue measurement system of Dengfeng since this is applied to a fatigue measurement system. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth (Beisel, Abstract, Fig 2).

Regarding Claim 20, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
          Dengfeng further teaches wherein the protected area a wet surface of the hydraulic unit (Fig 2(b), point 7-8, Page 9, Section 1.2.1, line 4-5, “the resistance strain gauges SG7 and SG8 (i.e. fatigue indicator) are respectively mounted on the front and back sides of the blade water (i.e. watered surface of hydraulic unit) outlet near the lower ring.”).

Regarding Claim 21, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
          Dengfeng  further teaches wherein the hydraulic unit comprises at least one component chosen among a hydraulic machine (Abstract, line 10-11, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (i.e. hydraulic machine)), a water or air circuit and valves, or a rotating electrical machine, and wherein the specific location is located on the component (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location is located on the component where the component is rotor blade ).
Regarding Claim 22, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
         Dengfeng further teaches wherein the hydraulic unit comprises a hydraulic machine (Abstract, last line, “The on-board dynamic stress testing device and the method can be widely applied to development and safe stable operation of a water turbine (hydraulic machine) provided with a runner (Abstract, line 1-4, “The invention relates to an on-board dynamic stress testing device and a method. The method is characterized by comprising the steps that 1, runner blades are subjected to inherent frequency testing, and the inherent frequencies of the runner blades are obtained; 2, the on-board dynamic stress testing device for conducting runner blade “) arranged to rotate around a rotation axis as soon as the hydraulic unit is in operation (Page 3, line 3-5, “The hardware technology is progressing slowly. This is mainly because the runner components are in a rotating state during the operation of the hydraulic unit”), the specific location being on the runner (Abstract, line 3-4, “the on-board dynamic stress testing device for conducting runner blade stress testing is determined and installed in the preset testing point position (i.e. specific location) on the runner blades”).

Regarding Claim 30, Dengfeng teaches a hydraulic unit, comprising a fatigue indicator configured for(Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges  is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location of hydraulic unit ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue by cumulative stress)  collecting instrument through a signal line.”) remotely queried via a wired or wireless connection (Page 9, Section 1.2.2., “During the test, the test device was installed on the top of the main shaft of the unit. During the test, the output signal of the rotating component resistance strain gauge (i.e. fatigue indicator) was collected by wireless remote start and stop strain (i.e. remotely queried)”), wherein the fatigue indicator sensitive to a local maximum (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond)  fatigue undergone on at least one  specific location of hydraulic unit (Page 3, Para-3, line 1-5, “an airborne load stress device, which comprises: a plurality of strain gauges (i.e. fatigue indicator ), a strain collector, a digital radio station, a removable memory card, a battery, and two timers; Each of the strain gauges (i.e. fatigue indicator ) is respectively pasted on a measuring point position on the rotor blade of the unit (i.e. at the specific location ) , and the strain signal at the measuring point position of the rotating blade is collected and transmitted to the strain (i.e. fatigue)  collecting instrument through a signal line.”), fatigue detected by the fatigue indicator at the area correlates to the local maximum fatigue (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond).
      Dengfeng is silent with regards to wherein the fatigue indicator is located on a protected area of the hydraulic unit that is spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit and is isolated from the local maximum fatigue; the fatigue indicator configured to detect fatigue at the protected area and the fatigue indicator calibrated.
       Beisel teaches wherein the fatigue indicator is located on a protected area of the hydraulic unit that is spaced from the specific location so that in operation of the hydraulic unit, the fatigue indicator is isolated from a driving stream of water or air circulating through the hydraulic unit (Abstract, Fig 2. “Strain sensor 204” reads on fatigue indicator which is separate from fluid and in a protective area. According to Fig2 the strain gauge is spaced from specific location of pump and fluid). is isolated from the local maximum fatigue; the fatigue indicator configured to detect fatigue at the protected area (Para [0015], “the strain gauge may be positioned on the external (i.e. isolated) surface of the pressure pump”. Also based on Para [0032], “The discontinuities may be present when the strain signal 500 shows a sudden increase (i.e. maximum fatigue) or decrease in value corresponding to the actuation of the valves 116, 118.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a protective area for the fatigue indicator as taught by Beisel into the fatigue measurement system of Dengfeng since this is applied to fatigue measurement system. Therefore, this protected placement of strain gauge will facilitate less wear and tear of the gauge and make the operation smooth (Beisel, Abstract, Fig 2).
         The combination of Beisel and Dengfeng is silent with regards to the method further comprising calibrating the fatigue indicator 
	Archer teaches wherein the fatigue indicator is calibrated (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue)”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated as taught by Archer into the fatigue measurement system of Dengfeng since this is applied to fatigue indicator. Therefore, this technique fatigue indicator calibration would facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement (Archer, Col 2, line 8-15).

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer .
Regarding claim 17, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
	Dengfeng further teaches wherein the fatigue indicator is sensitive to a local maximum of the fatigue at the specific location (Page 7, Section 2.2, and line 3-7, “Usually, according to the finite element stress calculation and analysis results, the location where the maximum stress may occur or the location of the crack is placed. If the theoretical analysis is difficult, it may be based on the part of the actual experience where the principal stress may occur.” According to page 12, section 3.2. Maximum average strain value for measured blade (i.e. specific location) is 87 microsecond).
           The combination of Dengfeng and Beisel is silent with regards to wherein the fatigue indicator is calibrated to be sensitive of the fatigue 
	Archer teaches wherein the fatigue indicator is calibrated to be sensitive of the fatigue (COL 2, line 8-10, “It is advantageous to dispose on the same piece to be monitored several fatigue damage indicators calibrated for different fatigues (i.e. sensitive to fatigue).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator is calibrated to be sensitive to a of the fatigue as taught by Archer in view of Dengfeng for the purpose of calibrating the fatigue indicator for different fatigue level. Therefore, this technique fatigue indicator calibration will facilitate to optimize indicators performance based on different fatigue level and ensure reliable measurement.

Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view Archer and further in view of Huber (US 20060228215 A1) (hereinafter Huber).
Regarding claim 23 the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
          The combination of Dengfeng ,Beisel and Archer  is silent with regards to wherein the runner comprises blades each blade having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface, wherein the internal surface defines the protected area and the fatigue indicator is located on the internal surface of the hollow hub.
	Huber teaches wherein the runner (Fig 1 , element 20, Para[0017])  comprises blades  each blade (Fig 1 , element 38, Para[0018])   having a pressure side and an opposite suction side and extending from an external surface of a hollow hub, the pressure side and the suction side (Para[0020], “ The groove 46 is cut into and through the blade 38 so that the groove 46 extends between pressure and suction faces of the blade 38.”) of the blades forming a section of hydraulic surfaces, the hollow hub further comprising an internal surface opposite to the external surface (Fig1 , by point 24 is presented the hollow area with tow surface internal and external ), wherein the internal surface defines the protected area ( Para[0017], “Water flows from an inlet 14 of passageway 12 to an outlet 16 located at a lower elevation. The water passageway 12 passes through a Francis turbine 18 having a runner 20 and a draft tube 22. The runner 20 is secured by bolts 24 to a shaft 26 transmitting energy to a generator (not shown).” According to this explanation the water does not enter inside point 24 and so creates a protected area “) and the fatigue indicator is located on the internal surface of the hollow hub.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include detail structure of protected area as taught by Huber in view of Dengfeng and Beisel for the purpose of giving a structural description of protected area. Therefore, this specific structure and detail will facilitate to construct a hollow area which will better serve as a protected area.




    PNG
    media_image1.png
    909
    987
    media_image1.png
    Greyscale

	The combination is silent with regards to and the fatigue indicator is located on the internal surface of the hollow hub.
	However, Huber teaches a protected area where water does not pass through by the cavity indicated by 24 in Fig 1 (Check Para [0017]) and it just matches with figure 4A and 4 B of instant application. Therefore, it will be very obvious for any ordinary skill in the art to place the fatigue indicator in that protected area for the purpose of reliability of measurement and less wear and tear of the indicator.

Claims 24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer and further in view of Abe (US 6532825 B1) (hereinafter Abe).
Regarding claim 24, the combination of Dengfeng, Beisel and Archer teaches limitations of claim 16.
The combination of Dengfeng, Beisel and Archer is silent with regards to wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter.
Abe teaches wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter  ( COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter)  a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also, according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more easily when placed perpendicularly to the propagation direction of a crack propagating from the tip 5A, and may be a strain gauge 6 or a parallel arrangement of electric resistance wires (i.e. resistance variation due to strain or fatigue is an example of variation of physical parameter). A fatigue crack is formed at an end of the tip 5A beforehand, as described below in FIGS. 2 and 3.” COL 5 line 1-15 also represents equations and relation between “strain variation range ∆ K” with length variation H which is also a physical parameter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator, when detecting the fatigue above a predetermined threshold, translates the fatigue into a variation of a physical parameter  as taught by Abe in view of Dengfeng for the purpose of quantifying the fatigue amount above a threshold .Therefore, this technique of  quantifying the fatigue amount for a critical point would help to create a warning sign ahead of time and help with prediction of future damage .

Regarding claim 25 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24. 
The combination of Dengfeng, Beisel and Archer is silent with regards to wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge.
Abe further teaches wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge (Fig 1, fatigue indicator -2, crack gauge -3, COL4, line 14-19, “FIG. 1 is a top and front views of the fatigue damage detection sensor comprising an indicator plate 2 (a sensor body), a crack gauge 3 “).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the fatigue indicator comprises a plate having a top face on which is located a crack gauge as taught by Abe in view of Dengfeng for the purpose of determining crack in the structure .Therefore, this process of having crack gauge in top face will facilitate the crack determination and effective length determination (COL 4, line 32-34).

Regarding claim 26 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24.
	The combination of Dengfeng, Beisel and Archer is silent with regards wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached.
Abe further teaches wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached (COL 2, line 12-19, “That is, the present invention focuses on a predetermined relationship between the length of the fatigue damage detection sensor and a required sensitivity or sensing accuracy (crack propagation rate) and attempts to increase the mean stress beforehand by applying this relationship, forming a fatigue pre-crack (i.e. pre-initiated crack) in the fatigue damage detection sensor beforehand, leveling or relieving a residual stress, and applying an initial stress prior to mounting”) as soon as the predetermined threshold of fatigue damage is reached ( COL3, line 29-33, “In particular, based on the proportionality of the crack propagation rate da/dN to H1'5, the fatigue damage detection sensor according to this first invention can adjust the crack propagation rate da/dN to control a required sensitivity(i.e. threshold ) .Also according to COL 3, line 61-64, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack to propagate up to a predetermined threshold”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the plate comprises a pre- initiated crack that is designed to propagate below the crack gauge as soon as the predetermined threshold of fatigue damage is reached as taught by Abe in view of Dengfeng for the purpose of stable crack propagation .Therefore, this process of having pre-crack  would facilitate a stable crack propagation behavior by increasing the mean stress beforehand ( Abe ,COL 8, line 44-49).

Regarding claim 29 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24.
Dengfeng further teaches collection of parameter by a data acquisition system via a wireless connection (Page 9, Section 1.2.2, line 3-5, “During the test, the output signal (i.e. parameter) of the rotating component resistance strain gauge was collected by wireless remote start and stop strain signal acquisition instrument. And record, the collected signal is simultaneously transmitted to the computer through the digital radio station for real-time display of the signal.”)
Dengfeng is silent with regards to the variation of the physical parameter.
Abe teaches the variation of the physical parameter (COL 3, line 62-66, “In this way, when a working load acting on a structural material of a bridge or the like causes a crack (i.e. fatigue) to propagate up to a predetermined threshold this can be visually confirmed or electrically detection (i.e. a variation of a physical parameter) a crack gauge or a crack detection gauge or apparatus for an alarm or further detailed inspections.” Also, according to COL 4 and line 32-38, “The crack gauge 3 preferably determines the length of a crack in the indicator plate 2 more easily when placed perpendicularly to the propagation direction of a crack propagating from the tip 5A, and may be a strain gauge 6 or a parallel arrangement of electric resistance wires (i.e. resistance variation due to strain or fatigue is an example of variation of physical parameter). A fatigue crack is formed at an end of the tip 5A beforehand, as described below in FIGS. 2 and 3.” COL 5 line 1-15 also represents equations and relation between “strain variation range ∆ K” with length variation H which is also a physical parameter.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the variation of the physical parameter as taught by Abe in view of Dengfeng for the purpose of transforming strain or fatigue data into a physical parameter. Therefore, this process of having pre-crack would facilitate quantifying fatigue into a measurable physical parameter which can be easily used to generate any alert or warning signal.

Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer and further in view of Abe and further in view of Kyowa (KV series crack gauge summary, October 07,2014) (hereinafter Kyowa).
Regarding claim 27 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitation of claim 26. 
	Dengfeng is silent with regards to wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack.
	Kyowa teaches wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack (Check summary and features,” Progress and propagation of crack are electrically obtained. Moreover, the figure in the prior art, matches with Fig 7 of instant application).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the crack gauge comprises an electrical resistance made of conductive wires arranged perpendicularly to a first direction on the top face and designed to selectively break depending on a magnitude of the fatigue causing the propagation of the pre-initiated crack as taught by Kyowa into the fatigue measurement system of Dengfeng since this is applied to fatigue indicator. Therefore, this technique of controlled crack propagation and transforming that to an electrical signal would help with the proper fatigue measurement (Kyowa, summary and feature).
Claims 28 are rejected under 35 U.S.C. 103 as being unpatentable over  Dengfeng in view of Beisel and further in view of Archer and further in view of Abe and further in view of  Archer (US 4409841) (hereinafter Archer’41).
Regarding claim 28 the combination of Dengfeng, Beisel, Archer and Abe teaches the limitations of claim 24.
	The combination of Dengfeng, Beisel, Archer and Abe is silent with regards to wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached.
	Archer’41 teaches wherein the at least one fatigue indicator comprises a central section connecting two lateral sections (Fig 9, central section 5 and two lateral sections 1a and 1b. This figure matches with Fig 8 of instant application which is claimed in this claim), 


    PNG
    media_image2.png
    702
    691
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include wherein the at least one fatigue indicator comprises a central section connecting two lateral sections, the central section being designed to break as soon as the predetermined threshold of the fatigue is reached as taught by Archer’41 in view of Dengfeng and Abe for the purpose of portraying a different arrangement of fatigue indicator .Therefore, this special structure of fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue stress has been reached.
	Archer’41 does not explicitly teaches the central section being designed to break as soon as the predetermined threshold of the fatigue is reached
	 However, Archer ’41 teaches - in FIG. 9, an elongated hoisting ring 13 is provided at its ends with two attachment points 14a, 14b. The fatigue damage indicator is disposed within the ring, its members 1a and 1 b (i.e. lateral section) which are aligned in the longitudinal direction of the ring, are connected at the internal periphery of the ring (i.e. central section). When the ring is placed in tension, through the intermediary of the securing points 14a. 14b (or in compression), the two members 1a and 1 b become further spaced apart (or approach one another). According to COL 1, line 36-41, “It is a further object of the invention to provide a fatigue damage indicator which can readily be incorporated in a part or structure liable to be subjected to repeated stresses or secured on such a part or structure and which enables instant knowledge that a predetermined fatigue (i.e. threshold) stress has been reached (COL 5, line 14-22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to interpret the “further spaced apart “situation as described above to be interpreted as a “brake of central portion” because at one point two members in central point will not be connected any more. Therefore, this special structure of fatigue damage indicator which can brake by certain fatigue level will indicate the threshold point of fatigue.

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Schoess (US 6076405) –This art teaches monitoring of rotor remotely and stress wave indicating the structural stress.
	
Response to Arguments
Applicant's arguments filed on 03/31/2022 have been fully considered
With regards to remarks about art rejection, the arguments are not persuasive. Below is examiners explanation.
	Applicant argues – “Beisel '687 relies on the fatigue indicators to directly measure strain at the chamber wall. Beisel '687 does not teach to correlate the information from the strain gauges at the chamber wall to a maximum strain at a different location on the pump.”
	Examiner respectfully disagree for the following reason:
Beisel clearly teaches in Para [0015] that the strain gauge i.e. fatigue indicator is placed externally. Fig 2 also shows an external position. Thus, the location is different than pump.
Thus, the rejection is maintained. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/10/2022